Citation Nr: 0017906	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than March 14, 1997, 
for a grant of service connection for lumbar spine disc 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 Decision Review Officer's 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Honolulu, Hawaii (RO) granting service connection 
for lumbar spine disc disease effective from March 14, 1997.

The Board notes that because the veteran initiated but did 
not perfect an appeal of a January 1997 rating decision 
granting entitlement to a nonservice-connected pension 
effective April 30, 1996, this issue is not before the Board.

In various statements and in testimony in June 1999 at a 
hearing before the Board, the veteran alleged errors and 
other irregularities which "sabotaged" adjudication of his 
1984 service connection claim.  He has not raised a specific 
issue of clear and unmistakable error (CUE) in the January 
1986 Board decision which subsumed the RO decision.  See 
38 C.F.R. § 20.1104 (1999).  Thus, the issue of CUE in that 
Board decision as contemplated by 38 U.S.C. § 7111 and 
38 C.F.R. Part 20, Subpart O, also is not before the Board.  


FINDINGS OF FACT

1.  In a January 1986 decision, the Board denied service 
connection for a chronic low back disorder.

2.  The veteran applied to reopen his claim on December 13, 
1995, and timely perfected an appeal to a January 1997 RO 
decision reopening but denying service connection for a low 
back disability.  

3.  The appeal was pending in March 1998 when the RO granted 
service connection for a low back disability.  




CONCLUSIONS OF LAW

1.  The Board's January 1986 decision denying service 
connection for a chronic low back disorder is final.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1103 
(1999).  

2.  The RO's January 1997 rating decision denying service 
connection for lumbar spine disc disease was not final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  

3.  The criteria for entitlement to an effective date of 
December 13, 1995, but no earlier, for a grant of service 
connection for lumbar spine disc disease have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.156, 
3.400(q) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date of a grant of 
service connection for lumbar spine disc disease should be 
December 13, 1995, or earlier.  He avers, in essence, that he 
perfected an appeal to a January 1997 rating decision denying 
his December 13, 1995, claim to reopen a January 1986 Board 
decision denying entitlement to service connection for a low 
back disorder.  The veteran further contends that because his 
appeal was in the process of adjudication in March 1998 when 
the RO granted service connection for a low back disorder, 
the effective date of service connection should be the date 
of his claim to reopen.  

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop these claims and that the evidence of record 
is sufficient to support an equitable decision in this 
appeal.

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(r) (1999).  Where new 
and material evidence appears within an applicable appeal 
period or prior to the issuance of an appellate decision and 
vitiates a former decision denying a claim, the effective 
date of compensation reverts back to the later of either the 
date of the original claim or the date entitlement arose.  38 
C.F.R. §§ 3.156(b), 3.400(q)(1)(i) (1999).  Where, as is the 
case here, new and material evidence appears after a 
disallowance decision becomes final, the effective date of a 
subsequent award of benefits is the later of either the date 
of the new claim or the date entitlement arose.  38 C.F.R. § 
3.400(q)(1)(ii).  Where new and material evidence consists of 
service department records which had been lost or mislaid at 
the time of disposition of the original claim, well-
established VA policy directs an award of benefits based upon 
the date of the original claim.  38 C.F.R. § 3.400(q)(2); 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), citing VA G.C. 
Digested Opinion, July 17, 1984, (supplemental service 
department records correcting prior erroneous reports support 
awarding benefits retroactive to the veteran's original 
claim).

The procedural history of this case begins with the veteran's 
submission of a May 1984 claim of entitlement to service 
connection for residuals of a back injury.  The veteran 
perfected an appeal to an August 1984 San Francisco RO 
decision denying service connection for lumbosacral strain 
and for lumbar disc disease and the Board affirmed the RO's 
decision in January 1986.  The Board decision was not subject 
to review and is final.  See 38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. §§ 20.1100, 20.1103 (1999).

By letter received on December 13, 1995, the veteran sought 
to reopen his compensation claim for a low back disability.  
The RO found that the veteran had submitted new and material 
evidence, but denied service connection in January 1997 due 
to lack of evidence linking a current back disorder with the 
veteran's service.  In February 1997, the veteran timely 
submitted a Notice of Disagreement (NOD) initiating an 
appeal, and later that month the RO provided him with a 
Statement of the Case (SOC).  The SOC informed the veteran of 
the necessity of timely perfecting his appeal by submitting 
an Appeal to the Board of Veterans' Appeals (VA Form 9) 
within 60 days of the date of the SOC cover letter or within 
the remainder, if any, of one year from the date of 
notification of the RO rating decision denying new and 
material evidence.  The SOC also informed the veteran, "[i]f 
you need more time to file your appeal, you should request 
more time before the time limit for filing your appeal 
expires."

Thereafter, the veteran submitted a letter to the RO dated 
March 11, 1997, and received on March 14, 1977, characterized 
in its heading as a "[r]equest for extension of time" to 
provide new and material evidence to support his claim.  The 
letter identified evidence presented as part of what the 
veteran described as his "earnest and diligent effort" to 
support his claim and he stated, near the end of the document 
that "I do not desire this matter to go into the complicated 
'Appeal' process at this time."  (Emphasis added.)  The 
veteran submitted additional evidence in May 1997.  In a July 
1997 rating decision the RO found no new and material 
evidence to reopen the claim.  By a letter dated August 29, 
1997, the veteran strenuously objected to the July 1997 
decision and vigorously reasserted his claim to service 
connection for a low back disorder.  

In March 1998, after the veteran submitted further additional 
evidence, the RO granted service connection for degenerative 
disc disease of the lumbar spine, effective March 14, 1997.  
In July 1998 the RO informed the veteran that it had read his 
March 14, 1997 letter as withdrawing his appeal of the RO's 
January 1997 decision and as asserting a new claim pertaining 
to the low back disorder.

In the context of the veteran's efforts to pursue his claim 
for service connection for a back disability, and with 
consideration of the pro-claimant nature of the VA 
adjudication process (VA has an obligation to render a 
decision with grants every benefit that can be supported in 
law while protecting the interests of the Government, 
38 C.F.R. § 3.103(a) (1999)) the Board does not construe the 
veteran's March 14, 1997 letter as a withdrawal of the appeal 
he had initiated in February 1997 from the January 1997 
rating decision denying service connection for a low back 
disorder.  Rather, although it is clear that the veteran's 
inclusion of the sentence regarding his desire not to go into 
the appeal process at that time communicated his intention 
that the document not represent a substantive appeal, it was 
consistent with his "earnest and diligent effort" to follow 
any procedural route which might lead to service connection 
for his low back disorder.  Certainly, an appeal may be 
withdrawn in writing by an appellant at any time before the 
Board promulgates a decision, 38 C.F.R. § 20.204 (b) (1999), 
but the Board's Rules of Practice also contemplate that an 
appellant may submit additional evidence, or information as 
to the availability of additional evidence, after initiating 
an appeal.  38 C.F.R. § 20.800 (1999).  Moreover, the March 
14, 1977, letter was directly responsive to the February 1997 
SOC inviting the veteran to request additional time to 
develop his appeal in contemplation of perfecting it at a 
later date.  

This also appears to be consistent with an RO letter to The 
Honorable Patsy Mink in April 1997, in response to a letter 
of March 25, 1977 on behalf of the veteran referencing 
additional time to provide new and material evidence, that 
after the adverse decision of January 23, 1997, the veteran 
had been advised that he had until January 22, 1998, to 
submit new and material evidence on his claimed back 
condition.  This, of course, would be consistent with the one 
year period to perfect the appeal following notice of the 
adverse decision of January 1997.  

Characterization of the March 14, 1977, letter merely as a 
request for more time to develop the evidence without 
perfecting his appeal at that time (but not withdrawing his 
appeal), is further supported by the veteran's letter to the 
RO dated August 29, 1997.  This letter pointedly articulated 
the veteran's displeasure with the July 1997 RO decision, 
insisted that the RO failed to adequately consider evidence 
supporting his claim and provided no suggestion of a wish to 
terminate opposition to any RO decision denying service 
connection for his back.  Although the veteran did not submit 
his August 29, 1997, letter on a VA Form 9, its meaning is 
clear and that the veteran presented it to the RO well within 
a year of the January 1997 decision denying service 
connection.  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  
Accordingly, the Board further finds that the August 29, 1997 
letter constitutes a valid, timely substantive appeal of the 
RO's January 1997 decision.  See 38 C.F.R. §§ 20.202, 
20.501(b) (1999).

In consideration of the foregoing, the Board finds that the 
RO's February 1997 decision reopening the Board's January 
1986 decision but denying service connection was not final 
because the veteran timely perfected an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  Since the veteran's December 13, 1995 claim was in 
active appellate status at the time of the March 1998 grant 
of service connection, he is entitled to an effective date 
for service connection consistent with the date of reopened 
claim.  See 38 C.F.R. § 3.400(q)(1)(ii).  The record affords 
no basis, however, for assignment of an effective date prior 
to December 13, 1995.  The effective date for service 
connection based on the new and material evidence is limited 
by statute and regulation to the date his ultimately 
successful application to reopen the claim was received by 
the RO.  See 38 C.F.R. § 3.400(q)(1)(ii).


ORDER

An effective date of December 13, 1995, for service 
connection for lumbar spine disc disease is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

